Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 1 of 9 PageID #: 3566




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



CANON, INC.,

               Plaintiff,                       Civil Action No. 2:18-cv-00546-JRG

vs.

TCL ELECTRONICS HOLDINGS LTD.,            Jury Trial Demanded
TCL CORPORATION,
SHENZHEN NEW TECHNOLOGIES CO. LTD.,
TCL KING ELECTRICAL APPLIANCE (HUIZHOU)
CO. LTD.,
TCL KING ELECTRONICS (CHENGDU) CO., LTD.,
TCL KING ELECTRICAL APPLIANCES
(NANCHANG) CO., LTD.,
TCL TONGLI ELECTRONICS (HUIZHOU) CO.,
LTD., and
TONLY ELECTRONICS HOLDINGS LTD.,

               Defendants.



               DEFENDANTS’ REPLY IN SUPPORT OF MOTION
      TO TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 2 of 9 PageID #: 3567




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

AGIS Software Development, LLC v. ZTE Corp.,
   No. 2:17-cv-00517, 2018 WL 4854023 (E.D. Tex. Sept. 28, 2018)......................................2, 5

American Patents LLC v. TCL Corp. et al,
  No. 4:18-cv-767, Dkt. No. 69 (E.D. Tex. July 8, 2019) ........................................................4, 5

Blue Spike, LLC v. Juniper Networks, Inc.,
   No. 6:17-cv-16-KNM, 2018 WL 4222994 (E.D. Tex. Mar. 8, 2018) .......................................2

In re Genentech,
    566 F.3d 1338 (Fed. Cir. 2009)..................................................................................................1

MV3 Partners LLC v. Roku, Inc.,
  No. 6:18-cv-00308 (W.D. Tex. June 25, 2019) .................................................................1, 3, 4

Tech. Props. Ltd. v. Canon, Inc.,
   No. 6:12-cv-00202-MHS (E.D. Tex. July 15, 2014) .................................................................4

Vista Peak Ventures, LLC v. TCL Corp. et al,
    No. 2:19-cv-188, Dkt. No. 23 (E.D. Tex. Oct. 7, 2019) ............................................................4

Vista Peak Ventures, LLC v. TCL Corp. et al,
    No. 2:19-cv-189, Dkt. No. 22 (E.D. Tex. Oct. 4, 2019) ............................................................4

Vista Peak Ventures, LLC v. TCL Corp. et al,
    No. 2:19-cv-190, Dkt. No. 21 (E.D. Tex. Oct. 7, 2019) ............................................................5

In re Vistaprint Ltd.,
    628 F.3d 1342 (Fed. Cir. 2010)..................................................................................................3

Weatherford Tech. Holdings, LLC v. Tesco Corp.,
  No. 2:17-CV-00456-JRG, 2018 WL 4620636 (E.D. Tex. May 22, 2018) ................................5




DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER - Page i
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 3 of 9 PageID #: 3568




       In its Opposition, Canon does not dispute that this suit has no connection to this District,

and identifies no witnesses or documents in this District. Canon also ignores the declarations from

TTE and Roku that establish that relevant third-party witnesses and documents overwhelmingly

are located in or near the Northern District of California (“NDCA”). Instead, Canon makes the

unsupportable and illogical argument that TTE’s one employee in Dallas, and Roku’s smaller

satellite office in Austin, “substantially outweigh[]” the California presence of these two

California-based companies. Putting aside this non-credible argument and Canon’s other strained

assertions, including its heavy and misplaced reliance on the MV3 case (which involved different

parties, different accused technologies, and different facts), Canon cannot overcome the strong

showing that NDCA is clearly more convenient for this case.

       Convenience of witnesses and sources of proof favor transfer. Canon does not dispute

that the persons most knowledgeable about the accused functionalities in the accused “TCL Roku

TVs” (Opp. 4) are Roku employees located in NDCA, where Roku is headquartered and where

Roku’s relevant documents also are located. See Dkt. No. 59-3 (“McFarland Decl.”), ¶¶7-12, 16.1

Nor does Canon dispute that the persons most knowledgeable about marketing, sales, and

distribution of the accused TVs are third-party TTE witnesses located in Corona, California. See

Dkt. No. 59-4 (“Gong Decl.”), ¶6. The convenience of these third-party witnesses is the most

important factor for transfer and they “would be unnecessarily inconvenienced by having to travel

away from home to testify in the Eastern District of Texas.” In re Genentech, 566 F.3d 1338, 1344

(Fed. Cir. 2009).



1
  Canon’s assertion that the McFarland declaration “tacitly admits” that there are employees in Austin
“currently developing the accused technologies” is incorrect and illogical. See Opp. 7 n.8. The
declaration uses the past tense to describe development because the accused products and technologies
have already been developed, and currently are being sold. It is nonsensical to assert, as Canon does,
that the accused technologies are currently being developed. Id. The McFarland declaration makes
clear that the persons responsible for the accused technologies are located in NDCA, not in Austin.
McFarland Decl. ¶¶7-12, 15.
DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 1
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 4 of 9 PageID #: 3569




       Canon’s attempt to downplay the convenience of Roku, TTE, and their witnesses, fails.

See Opp. 8. Contrary to Canon’s assertions, none of the witnesses stated that they “agreed to travel

to Texas,” cf. id.; they stated they would be willing to testify and that it would indisputably be far

more convenient for them to do so in NDCA. See McFarland Decl. ¶13; Gong Decl. ¶¶5, 12. In

AGIS, the case Canon cites, the plaintiff, not the movant, submitted a declaration expressly stating

that its employee would be willing to travel to Texas for trial and that it would be convenient for

him to do so. See AGIS Software Dev., LLC v. HTC Corp., No. 2:17-cv-00514-JRG, Dkt. No. 40-

1 ¶20 (E.D. Tex. Feb. 20, 2019). Those are polar opposite of the facts here. Under Canon’s

rationale, the convenience of any out-of-district willing witness would be discounted—a position

that would swallow the willing witness factor and thus is contrary to law.2 See Blue Spike, LLC v.

Juniper Networks, Inc., No. 6:17-cv-16-KNM, 2018 WL 4222994, at *3 (E.D. Tex. Mar. 8, 2018).

       In an attempt to manufacture convenience, Canon ignores the declarations of Roku and

TTE and instead cherry-picks, as witnesses Canon allegedly will call, certain Roku employees

located in Austin based on their LinkedIn profiles, as well as the one TTE employee in Dallas.

Opp. 4-5, 7. Canon’s argument is not credible, particularly in view of the unrebutted declaratory

evidence about where relevant information is located based on the allegations of this case. Will

Canon really not take testimony from any of the identified witnesses in California, or seek evidence

from Roku and TTE, each of which is based in California, and instead only seek evidence from

the individuals Canon identifies in its Opposition? That outcome is inconceivable.

       For Roku, Canon relies on articles and its interpretation of LinkedIn profiles, which only

broadly discuss TV engineering and not the specific accused functionalities. See Opp. 4-5. Indeed,

many of the LinkedIn profiles relate generically to Roku “hardware development” and “hardware


2
 Canon also improperly attempts to discount Roku’s inconvenience as the “cost of doing business” by
allegedly selling accused products in this District. See Opp. 8. But Roku does not sell the accused
TVs, so selling accused products cannot be a part of its “cost of doing business.”
DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 2
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 5 of 9 PageID #: 3570




platforms,” rather than the accused TVs. See id. Generic Roku hardware is not at issue in this

case; what is accused is the Roku operating system (software or firmware) in the accused TCL

TVs. Dkt. No. 22 ¶52. None of the Roku employees that Canon identifies supplants the unrebutted

testimony that Roku engineers responsible for the technology at issue in this case are located in

NDCA. McFarland Decl. ¶15.

        For TTE, Canon relies on the presence of a single sales employee in Dallas. Opp. 7. That

employee is a sales director for three of TTE’s national accounts, none of which is located in

Texas. Supp. Gong. Decl. ¶4. Moreover, that employee has access to documents relating only to

those accounts, not all sales documents. Id. ¶4. He reports to a supervisor located in California,

who has full access to TTE’s sales and marketing materials. Id. ¶5. As TTE is headquartered and

has 50 of its 55 employees in California (Gong Decl. ¶¶1, 8), Canon’s argument that one sales

employee in Dallas somehow “substantially outweighs any California presence” lacks credibility.

        The only credible evidence shows that all the relevant witnesses and documents for TTE

and Roku, the two most important third-parties in this case, are located more conveniently to the

NDCA, and thus, the convenience of witnesses factor strongly favors transfer. In fact, In re

Vistaprint Ltd., 628 F.3d 1342 (Fed. Cir. 2010), which Canon misconstrues, only reinforces the

fact that the convenience factors weigh in favor of transfer. Because potential witnesses were in

the transferee venue, the Vistaprint court found that the convenience factors actually favored

transfer. Id. at 1346-47. However, because there was a co-pending suit on the same patents and a

previous suit where the judge had already construed the same patent claims, the court found that

judicial economy concerns could outweigh convenience factors. Id. No such countervailing

factors exist here, as discussed further infra, 4-5.

        MV3 is inapt. Contrary to Canon’s mischaracterizations, MV3 Partners LLC v. Roku,

Inc., No. 6:18-cv-00308 (W.D. Tex. June 25, 2019), does not present “nearly identical

DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 3
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 6 of 9 PageID #: 3571




considerations” as this case. Opp. 2. Roku was a party to that case. For that reason, the court

there discounted the convenience of Roku’s witnesses because “its employees’ convenience [was]

entitled to little weight,” finding the willing witnesses factor neutral. Id., Dkt. No. 74 (“MV3”) at

7. Here, in contrast, Roku is a third-party, and its convenience is entitled to substantial weight.

Tech. Props. Ltd. v. Canon, Inc., No. 6:12-cv-00202-MHS, Dkt. No. 163 (E.D. Tex. July 15, 2014)

(“The Court weighs most heavily the convenience of non-party witnesses.”). Moreover, in MV3,

Roku did not identify any specific third-party witnesses in NDCA (the transferee forum), or

California. Again in contrast, here, Defendants have identified a number of specific relevant third-

party witnesses in California. McFarland Decl. ¶¶7-12; Gong Decl. ¶¶9-11. Accordingly, while

the compulsory process factor was found not to favor transfer there, it strongly weighs in favor of

transfer here.

       Additionally, MV3 involved different patents and technology. The technologies at issue

there were “casting and mirroring” functions that allowed concurrent display of video on a mobile

device and a TV. MV3 at 1-2. As acknowledged by Canon’s own summation of the accused

technologies at issue here, see Opp. 3, “casting and mirroring” are not at issue here. Indeed, the

relevant functionalities here were not developed by Roku employees in Austin. See McFarland

Decl. ¶15. The differences between MV3 and the present case are substantial, and Canon’s heavy

reliance on MV3 is misplaced.3

       Judicial economy does not weigh against transfer. Canon’s judicial economy arguments

strain credibility. While Canon asserts that this Court has “adjudicated” four other cases involving

TCL, Opp. 12, all four were dismissed prior to any substantive activity. The three Vista Peak

actions were dismissed before the defendants answered the complaint, and the American Patents



3
 Canon’s allegation that Roku’s declaration here contradicts admissions it made to the court in MV3,
see Opp. 1-2, is unfounded and unsupported by any evidence, and, thus should be disregarded.
DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 4
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 7 of 9 PageID #: 3572




action was dismissed prior to claim construction briefing.4 No judicial economies flow from

keeping this suit in this District.

        Further, contrary to Canon’s allusion, Defendants timely filed this transfer motion just a

month after appearing in order to file a responsive pleading, and well before the scheduling

conference in this matter. Dkt. No. 59. As a result, this case is unlike the case Canon cites, Opp.

12, where the movant waited until after the scheduling conference to file its motion. See

Weatherford Tech. Holdings, LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636,

at *6 (E.D. Tex. May 22, 2018).

        Finally, transfer will not prejudice Canon. While Canon claims it will be prejudiced by

some imagined delay, it does not describe what that prejudice would be. Nor could it: the asserted

patents issued between five and nine years ago, and Canon does not explain why it did not bring

suit (or allege infringement) earlier. Moreover, Canon does not contend that it practices the

asserted patents. Finally, any argument about delay is not credible when Canon decided to wait

four months after filing its complaint to add seven of the eight defendants named here, four of

which Canon acknowledges are not even subject to personal jurisdiction. Dkt. No. 54 at 1 n.1.

        For all of the foregoing reasons, Defendants’ Motion should be granted.5


4
  Vista Peak Ventures, LLC v. TCL Corp. et al, No. 2:19-cv-188, Dkt. No. 23 (E.D. Tex. Oct. 7, 2019);
Vista Peak Ventures, LLC v. TCL Corp. et al, No. 2:19-cv-189, Dkt. No. 22 (E.D. Tex. Oct. 4, 2019);
Vista Peak Ventures, LLC v. TCL Corp. et al, No. 2:19-cv-190, Dkt. No. 21, (E.D. Tex. Oct. 7, 2019);
American Patents LLC v. TCL Corp. et al, No. 4:18-cv-767, Dkt. No. 69 (E.D. Tex. July 8, 2019).
5
  Canon’s Opposition also includes two cursory attempts at alternative motions: (1) for transfer to the
Western District of Texas (“WDTX”), and (2) for grant of venue discovery. Canon has failed to satisfy
its burden for either request. With respect to the former, Canon has failed to show that suit could have
been brought in WDTX, failing to meet a threshold requirement for transfer. Indeed, this suit could
not have been brought there as seven of the eight defendants are not subject to personal jurisdiction
there. See Dkt. Nos. 19, 48. Similarly, Canon’s position continues to ignore all of the witnesses and
evidence that reside in California. With respect to venue discovery, Canon has failed to meet its burden
to show that “discovery could or will be useful in addressing the issue of venue” and “that such
discovery is narrowly drawn and properly tailored to open question[s] unable to be addressed by
publically available information.” See AGIS Software Dev., LLC v. ZTE Corp., No. 2:17-cv-00517,
2018 WL 4854023, at*3 n.3 (E.D. Tex. Sept. 28, 2018). To the extent these two requests are even
proper, both should be denied.
DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 5
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 8 of 9 PageID #: 3573




                                         Respectfully submitted,

                                         /s/ Jennifer H. Doan
                                         Jennifer H. Doan
                                         Texas Bar No. 08809050
                                         Joshua R. Thane
                                         Texas Bar No. 24060713
                                         Kyle Randall Akin
                                         Texas Bar No. 24105422
                                         HALTOM & DOAN
                                         6500 Summerhill Road, Suite 100
                                         Texarkana, TX 75503
                                         Telephone: (903) 255-1000
                                         Facsimile: (903) 255-0800
                                         Email: jdoan@haltomdoan.com
                                         Email: jthane@haltomdoan.com
                                         Email: kakin@haltomdoan.com

                                         Andrew N. Thomases
                                         (CA Bar No. 177339)
                                         (Eastern District of Texas Member)
                                         Andrew T. Radsch
                                         (CA Bar No. 303665)
                                         (Eastern District of Texas Member)
                                         Christopher M. Bonny
                                         (CA Bar No. 280554)
                                         (Eastern District of Texas Member)
                                         ROPES & GRAY LLP
                                         1900 University Avenue
                                         East Palo Alto, CA 94303-2284
                                         Telephone: (650) 617-4000
                                         Facsimile: (650) 617-4090
                                         Email: andrew.thomases@ropesgray.com
                                         Email: andrew.radsch@ropesgray.com
                                         Email: chistopher.bonny@ropesgray.com

                                         ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 6
Case 2:18-cv-00546-JRG Document 66 Filed 10/15/19 Page 9 of 9 PageID #: 3574




                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented
to electronic service were served with a true and correct copy of the foregoing by certified mail,
return receipt requested, on this 15th day of October, 2019.

                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan




DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO TRANSFER – Page 7
